            Case 1:19-cv-00226-PKC Document 45 Filed 04/05/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - --------------------------------- --- X
 STEVEN FRIEDMAN,

                                   Plaintiff,

                 -against-

 COLETTE CHESTNUT, in her representative capacity,               19 Civ. 226 (PKC)
 MICHAEL KOOPER, STACEY LIPPMAN, CHIA T-
 DAY HOLDINGS INC. EMPLOYEE PROFIT
 SHARING AND 401(K) PLAN, alkla CHIAT-DAY
 HOLDINGS INC. PROFIT SHARING PLAN, and
 TBWA WORLDWIDE INC.,

                             Defendants.
 - --- - ----- ----- - --------------- ---- --- - - X

      DECLARATION OF EDWARD M. SPIRO IN SUPPORT OF DEFENDANT
      MICHAEL KOOPER'S MOTION TO DISMISS PLAINTIFF'S COMPLAINT

       EDWARD M. SPIRO, pursuant to 28 U.S.C. § 1746, hereby declares:

       1.       I am a principal of the law firm of Morvillo Abramowitz Grand Iason & Anello

P.C., counsel for Defendant Michael Kooper in the above-captioned action. I respectfully

submit this declaration in support of Mr. Kooper' s motion to dismiss Plaintiff Steven

Friedman's Complaint as to Mr. Kooper pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

       2.       Attached hereto as Exhibit 1 is a true and correct copy of the Complaint in this

action, dated January 9, 2019.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on AprilS, 2019.




                                                               dward M. Sp1ro
